DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on August 23, 2022 is acknowledged.
Claims 6-10, 16-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-IV or VI-VIII, there being no allowable generic or linking claim.  Claim 5 is examined as it is substantially identical to claim 15; both of which are drawn to elected Species V.  Claim 18 is withdrawn by the examiner as it is directed towards Species VI-VIII (Figures 8-10) as discussed by [0079]-[0080] of the instant application. Claim 20 is dependent on claim 18 and is also withdrawn.  Election was made without traverse in the reply filed on August 23, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a preamble with many features.  It is unclear if the claims require these features by reciting “A cooling structure for a trailing edge of a turbine blade comprising”.  It is additionally unclear if the preamble ends at the first instance of “comprising” or the second. Dependent claims from claim 1 are also rejected.
Claim 2 recites “wherein the pin-fin structure introduces the cooling fluid flowing through the cavity channel into the micro-channel”.  This limitation is unclear as throughout the specification the micro-channel is inside the pin-fin structure.  It is unclear how the pin-fin structure, which has a micro-channel inside, can introduce cooling fluid into the micro-channel.
Similarly, claim 3 recites “wherein the pin-fin structure introduces the cooling fluid into the micro-channel through a cooling fluid channel formed inside the suction surface”.  The same issues as claim 2 occurs.
Claim 13 recites the limitations of claims 2 and 3.  The indefiniteness is the same as described directly above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moga et al. (U.S Pre-Grant Publication 20120201653) hereinafter Moga.
Regarding claim 1, Moga discloses:
A cooling structure for a trailing edge of a turbine blade {[0052]} comprising:
an airfoil shaped blade part including a leading edge, a trailing edge, a pressure surface and a suction surface connecting the leading edge and the trailing edge {Figure 3 (50) comprises (52), (54), (PS), and (SS)}, and
 a cavity channel formed in the blade part and through which a cooling fluid flows {Figure 3 (72); [0024]},
the cooling structure comprising:
slots and lands arranged alternately on the trailing edge along a span direction of the pressure surface by cutting a portion of the pressure surface {Figure 2, 5A, and 6A (94) is a slot on (PS)},
the slots communicating with the cavity channel and defined by adjacent lands where the pressure surface remains {Figure 6B (94) communicates with (72) via (108); [0029]},
wherein a pin-fin structure is disposed in the cavity channel on an upstream side of the slot {Figure 3 (80) is a pin-fin structure in (72) upstream of (94) which is at end of (84)}, and
wherein the cooling fluid is introduced through a micro-channel formed inside the pin-fin structure and is discharged through film cooling holes formed in the pressure surface {Figures 3 and 4 (80) are hollow pins that connect (64) on (SS) to (64) on PS; fluid is discharged out (78) on (PS); [0024],[0025]}.
Regarding claim 2, Moga further discloses wherein the pin-fin structure introduces the cooling fluid flowing through the cavity channel into the micro-channel {Figures 3 and 4 (80) are hollow pins that connect (64) on (SS) to (64) on PS, (76) introduces air from (72) into (64); [0024],[0025]}.
Regarding claim 3, Moga further discloses wherein the pin-fin structure introduces the cooling fluid into the micro-channel through a cooling fluid channel formed inside the suction surface {Figure 3 (64) on SS is a cooling fluid channel inside suction surface which introduces cooling fluid into microchannel inside (80); [0024], [0025]}}.
Regarding claim 5, Moga further discloses wherein the film cooling holes are disposed in multiple rows along the trailing edge, wherein the multiple rows include first to n-th rows spaced apart from each other in a direction toward the leading edge {Figure 2 (78) many rows in tip to hub direction spaced apart along chord toward leading edge, [0024]}.

    PNG
    media_image1.png
    536
    831
    media_image1.png
    Greyscale

Regarding claim 11, Moga further discloses wherein an impingement jet space is formed inside the pressure surface connecting the micro-channel in the pin-fin structure and the film cooling holes {Annotated Figure 1 (I) connects hollow portion of (80) with cooling holes (78)}.
Regarding claim 12, Moga discloses:
A turbine engine {Figure 1 (10); [0003]} comprising:
a compressor configured to compress external air {Figure 1 (16); [0015]};
a combustor configured to mix fuel with air compressed by the compressor and combust a mixture of the fuel and the compressed air {Figure 1 (20); [0015]}; and
a turbine comprising a plurality of turbine blades rotated by combustion gas discharged from the combustor {Figure 1 (22) comprises rotors (34); [0015]-[0016]},
wherein each of the turbine blades comprises an airfoil shaped blade part {Figure 3 (50); [0022]}
The remainder of the claim is substantially identical to claim 1 and is therefore addressed in the same way.  The rejection is not repeated for purposes of brevity and clarity.
Regarding claim 13, Moga further discloses:
wherein the pin-fin structure introduces the cooling fluid flowing through the cavity channel into the micro-channel {Figures 3 and 4 (80) are hollow pins that connect (64) on (SS) to (64) on PS, (76) introduces air from (72) into (64); [0024],[0025]} or
the pin-fin structure introduces the cooling fluid into the micro-channel through a cooling fluid channel formed inside the suction surface {Figure 3 (64) on SS is a cooling fluid channel inside suction surface which introduces cooling fluid into microchannel inside (80); [0024], [0025]}}.
Regarding claim 15, the limitations of the claim are substantially identical to claim 5 and is therefore addressed in the same way.  The rejection is not repeated for purposes of brevity and clarity.
Regarding claim 19, the limitations of the claim are substantially identical to claim 4 and is therefore addressed in the same way.  The rejection is not repeated for purposes of brevity and clarity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moga et al. (U.S Pre-Grant Publication 20120201653) hereinafter Moga in view of Lee et al. (U.S Pre-Grant Publication 20070128034) hereinafter Lee and Kopmels (U.S Pre-Grant Publication 20060099074) hereinafter Kopmels.
Regarding claim 4, Moga discloses the cooling structure of claim 1, but does not teach wherein the film cooling holes are disposed along extension lines of the lands.

    PNG
    media_image2.png
    708
    608
    media_image2.png
    Greyscale

Lee pertains to a turbine airfoil cooling configuration.  Lee as shown in Figure 1 teaches columns of film cooling holes (44) described in [0050], slots (50) described in [0069], and unlabeled lands between slots.  Lee teaches wherein the film cooling holes are disposed along extension lines of the lands {Annotated Figure 2 shows cooling holes (44) along extension lines (II)}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a relative positions of the film cooling holes being along the extension lines of the lands.  One of ordinary skill in the art would be motivated to do so as the positions, orientations, and sizes of holes including film cooling spots are result effective variables and design parameters that one of ordinary skill in the art may optimize {Kopmels Figure 1 (22), (24); [0033]-[0034]}.       
It is additionally noted that extension lines is not described/claimed in detail.  Additional interpretations under a broadest reasonable interpretation are available such as shown by (III) in Annotated Figure 2 where the extension line is at an angle to a chordwise direction based on the shape of the land being not singularly only the chordwise direction.
Regarding claim 14, the limitations of the claim are substantially identical to claim 4 and is therefore addressed in the same way.  The rejection is not repeated for purposes of brevity and clarity. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. (U.S Pre-Grant Publication 20190040745) teaches a hollow pin (150) in different configurations such as shown in Figure 4.  Paragraphs [0039], [0040], and [0067] describe the various modifications that are within the scope of the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799